Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 12/10/2021.
Claims 1-6, 9-15, 18-21 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-6, 9, 10-15, 18, 19-20, 21 respectively are allowed and renumbered as claims 1-6, 7, 9-14, 15, 16-17, 8 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “ make a packet based call to an external electronic device using the communication circuit; obtain communication environment information of the electronic device using the communication circuit; determine a change in a bitrate of the packet based call based on the obtained communication environment information; identify whether a voice is received through the sound receiving circuit in response to the determination of the change in the bitrate; set a timer to a first time length in response to the determination of the change in the bitrate; change the bitrate of the packet based call from a first bitrate to a second bitrate in response to a detection of a silent section in which the voice is not received through the sound receiving circuit while the timer is running during the first time length; and change the bitrate of the packet based call from the first bitrate to the second bitrate in response to an expiration of the timer without detecting the silent section”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453